Citation Nr: 0708259	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder with secondary depression.


REPRESENTATION

Veteran represented by: Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from May 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The veteran's representative has also filed a claim for 
diabetes mellitus due to herbicide exposure; this issue is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's post-traumatic stress disorder with secondary 
depression is manifested by irritability; flashbacks; 
nightmares; startle response; hypervigilance; difficulty 
functioning in personal relationships, at work, and in social 
situations; and a GAF score of 50.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD with secondary depression have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.130; Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in May 2004.  The 
RO provided the veteran notice to his claim in a January 2004 
letter which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  The notice letter specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but not notice of the type of 
evidence necessary to establish an effective date or 
disability rating.  Additionally, the veteran was not 
provided with specific notice of the type of evidence 
necessary to substantiate his increased rating claim.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased rating, no 
effective date will be assigned and there is no prejudice to 
the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, there is a VA examination and VA 
treatment records.  The veteran's representative has asserted 
that the veteran's VA examination was inadequate as the 
examiner did not have the claims file and did not recognize 
any prior treatment for post-traumatic stress disorder 
(PTSD).  However, the Board notes that the issue on appeal is 
not service connection, but an increased rating.  Therefore, 
though the examiner did not have the claims file for review, 
it appears that a thorough examination of the veteran was 
conducted pertaining to his current level of disability.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the veteran seeks an initial rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  The 
veteran's level of disability has not significantly changed 
throughout the appeals process, thus a staged rating is not 
necessary. 
 
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO evaluated the veteran's PTSD as 50 percent disabling 
under the "General Rating Formula for Mental Disorders," DC 
9411. 38 C.F.R. § 4.130.  Under this regulatory provision, a 
50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting  to 
complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike  
setting); and an inability to establish and maintain 
effective  relationships.  

The Board notes that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v.  
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  "DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2004).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A GAF score 
in the 31 to 40 range indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  

In June 2003, the veteran had a PTSD screening.  A July & 
December 2003 VA treatment record showed reports of 
nightmares and a startle response.  2004 VA treatment records 
show problems sleeping and a startle response.  

At a 2004 VA examination, the claims file was not available 
for review.  The examiner noted that from the computer and 
from the veteran's own reports, he has never had any 
psychiatric treatment for PTSD.  The veteran reported 
significant difficulty with social relationships due to anger 
and irritability and complained of poor sleep and nightmares 
about Vietnam.  He also indicated problems with memory and 
concentration, and issues with anger and irritability.  The 
examiner noted depression secondary to PTSD, flashbacks to 
Vietnam, and a startle response to loud noises such as a bus 
backfiring.  The veteran was alert, cooperative, well- 
oriented in all spheres, and had clear thinking.  Sensorium 
was clear and eye contact was good.  There were no odd or 
unusual motor movements or mannerisms.  The veteran's anxiety 
level was mildly elevated.  His memory, both long and short 
term, was unimpaired.  His attention and concentration were 
within average limits; his thinking was logical, goal 
directed, coherent, and spontaneous.  There was no evidence 
of a thought disorder.  He was able to express himself and 
articulate his thoughts and feelings.  His speech was normal 
in volume, cadence, and rhythm.  His affect was clearly sad 
and depressed, as was his mood. He denied hallucinations, and 
no psychotic symptoms were elicited at the present time.  The 
examiner noted that the veteran's PTSD symptoms included 
flashbacks, re-experiencing traumatic events, avoidance of 
war movies, and a general numbing of his responses.  The 
veteran was hypervigilant and showed persistent symptoms of 
increased arousal with an associated startle response.  He 
reported nightmares in which traumatic events were replayed.  
The veteran's symptoms of PTSD, the examiner noted, impaired 
his thought processes and have interfered with his ability to 
function effectively in personal relationships, at work, and 
in social situations. His GAF score was 50.

In the present appeal, a higher initial rating for PTSD is 
not warranted. A review of the evidence shows that the 
veteran's PTSD is manifested by nightmares, issues with 
anger, irritability, a startle response, difficulty 
functioning in interpersonal relationships, at work, and in 
social situations.  However, there is no evidence that the 
veteran experiences impaired impulse control, suicidal 
ideation, obsessional rituals, speech intermittently obscure, 
illogical or irrelevant, or continuous panic attacks.  
Rather, the May 2004 VA examiner noted that the veteran's 
speech was normal and his affect was clear; there were no 
hallucinations, and no psychotic symptoms.  Though the 
examiner noted that PTSD interferes with the veteran's 
ability to maintain effective work and social relationships, 
his thinking is logical, goal directed and coherent, and his 
attention and concentration are within average limits.  The 
veteran's GAF score of 50, while reflective of serious 
symptoms, is reflected by the current 50 percent rating.  
Finally, though the veteran's treatment records periodically 
mention reports of nightmares and difficulty sleeping, such 
is similar to the evidence generated during the VA 
examination conducted for compensation purposes.  Therefore, 
the Board finds that the veteran's symptoms are best 
classified by a 50 percent rating.  There is no evidence that 
the veteran demonstrates the symptoms of PTSD warrant a 
higher 70 percent rating.   

The Board notes that the veteran believes that his disability 
is worse than contemplated by the 50 percent rating.  Though 
the veteran is competent to report on his own symptoms, the 
competent medical evidence of record shows that only a 50 
percent rating is warranted, given the veteran's symptoms.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disabilities at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that the 
veteran has been hospitalized due to the service-connected 
PTSD; his current hospitalization relates to his other 
medical conditions.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence is against an initial 
rating in excess of 50 percent for the service-connected 
PTSD.  The doctrine of reasonable doubt has been considered.  
38 U.S.C.A. § 5107(b).  

Lastly, the Board notes that the claims file was not 
available for review at the time of the 2004 VA examination.  
However, the Court has never held that the file must always 
be available for review.  It is clear that the examiner 
accepted the symptoms described by the veteran as accurate.  
It is also clear that many of the veteran's statements 
described in the treatment records are similar to those 
recorded during the compensation and pension examination.  In 
light of these circumstances, the failure to have the claims 
file available for review does not constitute error or 
prejudice to the veteran.




ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder with secondary depression is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


